Title: Abigail Adams to John Quincy Adams, 15 December 1778
From: Adams, Abigail
To: Adams, John Quincy



My dear Son

December 15 1778


I have a very bad soar finger and it pains me to write, yet a few lines I must write to my dear son to tell him that he is never forgotton by his Mamma, tho he does not receive a Letter every time his pappa does.
Many Letters to and from you are lost I make no doubt or I should certainly hear oftner. Barns by whom you say you wrote a very long Letter has not arrived and is supposed to be lost or taken. The 27 of August is the Latest date I have received from your pappa, and that was brought by Mr. Ingersol.
There is no present half so acceptable as Letters from my dear absent Friends. I long for them with an impatience that I find difficult to restrain. You have been very good in writing, but are not so perticular as I wish you was.
Your Sister and Brothers are well and have lately wrote to you, your Grandpapa and Grandmamma are well and desire to be rememberd to you. Let Stevens know that his Friends are well, and that he has a son about 6 weeks old, suppose his conscience will tell him who the Mother is.
Nothing New has taken place with us since the French Fleet saild, except a British ship the Somerset, being wrecked upon the cape. The captain and most of the Men were saved and are prisoners. The Guns were saved and many other valuable Effects.
It has been a very tempestous fall, many of the severest storms I ever knew, and a very cold winter threatens us. The climate of France is more temperate than that of America. Your sister longs to make a voyage there, if she was of the other sex I should encourage her, and perhaps send her in the New frigate call’d the Alliance which will bring this to you. Gen’ll. Warrens son is Lieut. of Marines on Board, and I have heard the Marquiss Fayet designs going home in her if he leaves America her Blessing will follow him, for he is much Esteemed here, and may he reap in his own country the Lawrels he has merritted here.

I am my dear Son with affection and regard your Mamma,
Abigail Adams

